DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 4, filed 3/30/2021, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive. However, the amendment to the claim presents new limitations which were not previously presented and, as such, the claims are not being entered. An explanation of how the amendments overcome the previous rejection is provided below.
In particular, applicant argues that none of the cited references teaches a top microstructured layer which includes both a top microstructured surface and a bottom microstructured surface.
The examiner concedes in that each of the cited references fails to teach this new limitation. Therefore, the previous rejection is overcome by the amendment. However, as noted above, this limitation is a newly presented limitation which requires further search and consideration. As such, the claims are not being entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783